Citation Nr: 1227082	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2005 by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in September 2008. A transcript is of record.

In February 2009, the Board granted service connection for coronary artery disease and hypertension; denied an initial evaluation in excess of 20 percent for diabetes mellitus; and remanded the issue of entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis.  The Board remanded the claim for an increased initial evaluation for lumbar spondylosis again in November 2010 and most recently in September 2011.  The RO issued a supplemental statement of the case in April 2012 and the appeal is once again before the Board.

The Board notes that in a February 2008 statement of the case, the RO increased the evaluation for lumbar spondylosis from 0 to 10 percent, effective March 1, 2004.  Then, by a March 2010 rating decision, the RO increased the evaluation for lumbar spondylosis from 10 to 20 percent, effective March 1, 2004.  Because the Veteran was not awarded a complete grant of the benefit sought with respect to that matter, it is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In May 2012 the Veteran submitted a medical statement from his private physician.  A waiver of initial review by the agency of original jurisdiction was not received.  Thus, additional development in this regard is needed.  38 C.F.R. § 21.1304(c) (2011).

Additionally, in the May 2012 statement, the private treating physician noted that the Veteran had been receiving Social Security Disability benefits (SSDI) since 2007.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As these records may contain pertinent information as to his back disability, they must be obtained.

The physician also stated that she treated the Veteran for chronic back pain from ankylosing spondylitis.  Given the possibility of the Veteran receiving ongoing treatment, an attempt to obtain the Veteran's current treatment reports should be made.  38 C.F.R. § 3.159 (2011)

The Board finds that at this juncture, the medical conclusions rendered in the February 2012 VA examination report are inadequate to render a decision for the claim on appeal.  At the time of this examination, the Veteran's SSA records were not associated with the claims file, thus the VA examiner was unable to consider such evidence when rendering her medical conclusions.  As a result, the Board finds that an additional opinion by the February 2012 VA examiner is necessary.  See 38 C.F.R. § 3.159 (2011).  The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who prepared the February 2012 VA examination report, if available, for the purpose of preparing an addendum.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorizations and/or releases, obtain the Veteran's pertinent medical reports from C. P., M.D., since 2011.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Request copies of any determinations or decisions and medical records associated with the Veteran's SSA disability benefits.

3.  All requests and all responses for the above-described records, including negative responses, should be documented.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including SSA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

4.  Following the development set forth above, furnish the Veteran's claims file to the VA examiner who conducted the February 2012 VA examination.  The examiner must review all of the pertinent evidence of record, including the evidence associated with the claims file after the February 2012 examination, including the Veteran's SSA records.  

The VA examiner should prepare an addendum for the purpose of stating whether or not the opinion rendered in February 2012 has changed in light of the newly associated evidence of record.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If, and only if, the requested VA examiner is unavailable, a suitable substitute should be furnished the Veteran's claims folder.  If the suitable substitute determines that an additional clinical evaluation is necessary to render an opinion, then that opportunity should be made available.

5.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


